Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	This communication is responsive to the amendment filed on 12/22/2021. Claims 1, 2, 8, 9, 15 and 16 have been amended. Claims 27-29 have been added.  Claims 1-29 are allowed.


Reasons for Allowance
2.	The claimed invention in view of the instant specification discloses a method, a system and a program product for modeling internet of things devices in processes. The detailed implementation indicates: (1) A computer-implemented method, comprising: receiving, from an object model repository, an object definition from which are instantiated object documents, each object document defining a real-world variant of a physical object, the object definition including a meta-model identifying nodes, fields, and associations with other object definitions for other physical objects with which the physical object interacts in an operational perspective; (2) Receiving, for each variant type node, process variant configuration information modeling real-world processes for the real-world variant of the physical object, including process and data interactions between the real-world variant of the physical object and the other physical objects; (3) Storing, in an object definition repository, an object definition and the real-world process variant configuration information; (4) Receiving a request for an operation to be performed on a particular instance of the object definition, the operation defined in an integration scenario 

Pertinent Art
3.	 Seed et al, US 20140359131, discloses load balancing in the Internet of things, wherein the process comprises: (1) Receiving a request to create a load balancing group; (2) Creating the load balancing group; (3) Selecting a device from among eligible load balancing group devices; (4) Adding the device to the load balancing group; and (5) balancing traffic associated with the eligible load balancing group devices based on the load balancing group resource.
	
 4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.".

	Conclusion	

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to [Hung D. Le], whose telephone number is [571-270-1404].  The examiner can normally be communicated on [Monday to Friday: 9:00 A.M. to 5:00 P.M.]. 

     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, contact [800-786-9199 (IN USA OR CANADA) or 571-272-1000].


~TBD~


Hung Le
12/30/2021

/HUNG D LE/Primary Examiner, Art Unit 2161